[Cite as In re M.W., 2014-Ohio-3758.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


In re M.W.                                        Court of Appeals No. WD-13-089

                                                  Trial Court No. 2012 JA 0541



                                                  DECISION AND JUDGMENT

                                                  Decided: August 29, 2014

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, Charles
        Bergman and David T. Harold, Assistant Prosecuting Attorneys,
        for appellee.

        Jeffrey P. Nunnari, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a November 19, 2013 judgment of the Wood County

Court of Common Pleas, Juvenile Division, that classified appellant, M.W., as a juvenile

sex offender registrant triggering the statutory residential registration requirements. For

the reasons set forth below, the judgment of the trial court is hereby affirmed.
       {¶ 2} On May 10, 2012, appellant pled guilty to one count of pandering obscenity

involving a minor, in violation of R.C. 2907.321(A)(1), a felony of the second degree.

On July 9, 2012, following a dispositional hearing, appellant was given a stayed

commitment to the Ohio Department of Youth Services (“DYS”) and was ordered to

complete the treatment program at the Juvenile Residential Center of Northwest Ohio

(“JRC”) treatment facility in lieu of imposition of the DYS commitment.

       {¶ 3} On January 9, 2013, appellant was unsuccessfully discharged from JRC

based upon both his failure to participate in required treatment programs and his hostile

and criminal behavior, including the felonious assault of a staff member and verbal

threats of rape against a staff member. This additional criminal conduct by appellant

during his stay in JRC culminated in an additional charge of assault of a corrections

officer, a felony of the fifth degree. Following adjudication on the new offense, appellant

was ordered to serve an additional term of commitment for a minimum period of six

months to a maximum of age 21, ordered to run concurrent to the original sentence.

       {¶ 4} On October 20, 2013, appellant was released from DYS. On November 7,

2013, a sex offender classification hearing was held. On November 19, 2013, the trial

court issued an order classifying appellant as a Tier I juvenile sex offender registrant. It

also reserved its jurisdiction to revisit the classification determination in accordance with

the controlling statute. For the reasons set forth below, this court affirms the judgment of

the trial court.




2.
       {¶ 5} Appellant, M.W., sets forth the following two assignments of error:

              I. The Ohio’s “SORNA” laws as applied to juveniles violates equal

       protection because whether or not a juvenile is to be classified or whether

       the juvenile should be classified is simply a function of the juvenile’s age at

       the time of the commission of the underlying delinquent act.

              II. R.C. 2152.83(A) is unconstitutional because it permits the court

       to impose a punitive sanction that extends beyond the age jurisdiction of the

       juvenile court, in violation of due process.

       {¶ 6} The following undisputed facts are relevant to this appeal. This case stems

from appellant’s conduct in recording himself digitally penetrating a 14-year-old girl,

storing these images on a mobile phone, and disseminating the recording to a third-party.

Appellant also admitted to sending “sexts” of himself to other females. Notably, one of

the girls appellant was “sexting” indicated that appellant had suggested to her that “he

would hurt himself” if she did not cooperate in providing explicit photos of herself to

him.

       {¶ 7} Appellant pled guilty to one count of pandering obscenity involving a minor,

in violation of R.C. 2907.321(A)(1), a felony of the second degree. Following a

dispositional hearing, appellant was given a stayed commitment to DYS and ordered to

complete the treatment program at JRC in lieu of the DYS commitment.

       {¶ 8} Rather than cooperate with the treatment plan requirements by JRC,

appellant’s criminal conduct escalated. In January 2013, while at JRC, appellant




3.
violently hurled a chair at a staff member, called his counselor vulgar, abusive names,

and made explicit sexual threats toward his counselor. This resulted in a new offense,

assault of a corrections officer, a felony of the fifth degree. Following these events,

appellant was unsuccessfully discharged from JRC and committed to DYS for a

minimum period of six months to a maximum of age 21 to run concurrent to the original

sentence.

       {¶ 9} Shortly after arriving at DYS, appellant was administratively assessed

additional confinement time upon the discovery of a letter he wrote describing a detailed

plan to purchase drugs which he intended to utilize to facilitate the rape of a female DYS

staff member.

       {¶ 10} On October 20, 2013, appellant was released from DYS, and a sex offender

registration hearing was held. On November 19, 2013, the trial court issued an order

classifying appellant as a Tier I juvenile sex offender registrant due to the nature of the

underlying offense, the history of violent threats and actions (both prior to and after

adjudication), and the failure to comply with treatment goals. This appeal ensued.

       {¶ 11} In the first assignment of error, appellant contends that the Sex Offender

Registration and Notification Act (“SORNA”), as it applies to juveniles, violates the

Equal Protection Clauses of the Fourteenth Amendment of the United States and Ohio

Constitutions. We are not persuaded.

       {¶ 12} The determination of whether a statute is constitutional is a question of law

that is reviewed de novo. Andreyko v. Cincinnati, 153 Ohio App. 3d 108, 2003-Ohio-2759,




4.
791 N.E.2d 1025, ¶ 11 (1st Dist.). Statutes are presumed constitutional and “[a]ll

reasonable doubts as to the constitutionality of a statute must be resolved in its favor.”

Desenco, Inc. v. Akron, 84 Ohio St. 3d 535, 538, 706 N.E.2d 506 (1999). Consequently, the

party challenging the statute “bears the burden to negate every conceivable basis that might

support the legislation.” Columbia Gas Transm. Corp. v. Levin, 117 Ohio St. 3d 122, 2008-

Ohio-511, 882 N.E.2d 400, ¶ 91.

       {¶ 13} Significantly, a number of Ohio appellate courts have previously reviewed

R.C. 2152.83 on equal protection grounds and have consistently found that this statute

does not violate the Fourteenth Amendment of the United States or Article I, Section 2 of

the Ohio Constitution. Accord In re T.F., 4th Dist. Highland No. 09CA37, 2010-Ohio-

4773, ¶ 30; In re B.D., 11th Portage No. 2011-P-0078, 2012-Ohio-4463, 979 N.E.2d 5,

¶ 23-34; see also United States v. Juvenile Male, 670 F.3d 999, 1009-1010 (9th

Cir.2012).

       {¶ 14} Appellant contends that because R.C. 2152.83 treats 13 year olds and 14

year olds differently, the statute should be deemed unconstitutional. In support, appellant

claims there is a lack of data supportive of the statute’s provisions providing for different

treatment based upon age.

       {¶ 15} The legislature is not required to articulate its reasoning for enacting a

statute, nor is empirical data required for its enactment. Unites States R. Ret. Bd. v. Friz,

449 U.S. 166, 179, 101 S. Ct. 453, 66 L. Ed. 2d 368 (1980). Accordingly, our focus shifts

to determining if R.C. 2152.83 “bears a rational relationship to a legitimate governmental




5.
interest.” In re Goodman, 161 Ohio App. 3d 192, 2005-Ohio-2364, 829 N.E.2d 1219, ¶

19 (11th Dist.).

       {¶ 16} SORNA is designed to protect the public, regardless of age, from convicted

sex offenders. Thus, requiring appellant to register as a sex offender bears a rational

relationship to a legitimate governmental interest. SORNA stems from a compelling

public safety and protection objective.

       {¶ 17} The record in this case shows that appellant attempted to devise a plan to

drug and rape a female DYS guard while already incarcerated on a sexual offense. The

record further shows appellant disseminated obscenity to other juveniles. The record

establishes that the need to protect the public from appellant is rationally related to

SORNA’s goal of protecting the public. Wherefore, we find appellant’s first assignment

of error not well-taken.

       {¶ 18} In the second assignment of error, appellant argues R.C. 2452.83(A) is

unconstitutional because it permits the court to impose a punitive sanction that extends

beyond the age jurisdiction of the juvenile court, in violation of due process rights. We

are not persuaded.

       {¶ 19} The jurisdiction of the juvenile court was properly exercised at the time of

the offense. The age of appellant at the time that his subsequent release triggers sex

offender registration requirements is immaterial. There is both a valid statutory basis and

caselaw in support of retaining jurisdiction over appellant. See, e.g., In re D.R., 5th Dist.

Knox No. 13CA27, 2014-Ohio-588, ¶ 8-10 (holding that the juvenile court retains




6.
subject-matter jurisdiction, as it applies to R.C. 2152.83, and it may extend past a minor’s

21st birthday).

        {¶ 20} Significantly, multiple state and federal courts have held that the punitive

nature of having an adult register for an offense committed as a juvenile is not

unconstitutional. In fact, R.C. 2152.22(A) specifically exempts sex offender

classification proceedings from the general rule that dispositions end when the juvenile

turns 21 years old. Accord In re R.M., 1st Dist. Hamilton No. C-120166, 2014-Ohio-

1200, ¶ 17; In re Raheem L., 2013-Ohio-2423, 993 N.E.2d 455, ¶ 10 (1st Dist.); In re

D.R., 5th Dist. Knox No. 13CA27, 2014-Ohio-588, ¶ 27-28; In re N.Z., 11th Dist. Lake

No. 2012-L-100, 2014-Ohio-157, ¶ 43-45. See also Juvenile Male, 670 F.3d at 1009-

1010.

        {¶ 21} Based on the forgoing, we find appellant’s second assignment of error not

well-taken.

        {¶ 22} Wherefore, we find that substantial justice has been done in this matter.

The judgment of the Wood County Court of Common Pleas, Juvenile Division is hereby

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment affirmed.




7.
                                                               In re M.W.
                                                               C.A. No. WD-13-089




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Stephen A. Yarbrough, P.J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




8.